DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-26 are pending and under examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: The claims have been renumbered in accordance with MPEP 608 as to group dependent claims with each independent claim without having an independent claim interrupt a chain of dependency. Please see the attached Issue Classification page which assigns each claim a final claim number with the numbers as presented by Applicant.
Allowable Subject Matter
Claims 1-8 and 10-26  allowed.
With respect to the previously-numbered claims, claims 1, 5, 21, and 22 were independent as presented. Claims 2-4, 6-8, 10-20, and 23-26 were dependent as presented. These claims have been renumbered so that each set of dependent claims is grouped with its independent claim as outlined above.   
full reasons for allowance were provided in the previous Office Action of 9/20/2021 which now apply to claims 5 and 22 as claims 5 and 22 were amended into independent form as outlined in the previous Office Action. As such, claims 5 and 22 (now claims 20 and 23) are allowed. Newly-added dependent claims 23-26 (now claims 21-22 and 24-25 as outlined on the issue classification page) are also allowed at least by virtue of their dependence upon claims 5/22 (now claims 20 and 23 respectively). 
Independent claim 1 has been further amended to include the limitations of claim 9 (now canceled), with an additional limitation: “wherein the length of the first inner barrel wall is shorter than the length of the outer barrel wall.” 
Independent claim 21 (as presented) has been further amended to include these same limitations of claim 9 (now canceled) and also an additional limitation: “wherein the proximal region is the only point of contact between the first inner barrel wall and the outer barrel wall.”   
Claims 1 and 21 (1 and 19 as renumbered) are also allowed as the prior art does not teach these newly-added limitations in combination with the other required limitations of claims 1 and 21. 
Both of these newly-added limitations are supported by at least Fig. 2A of Applicant’s specification as it pertains to 35 U.S.C. 112(a). 
In all of Hunt’s (US Patent No. 10,220,277) disclosed embodiments, the inner barrel wall is at least as long as the outer barrel wall (thus not meeting claim 1), and contacts the outer barrel wall at both the proximal and the distal end (thus not meeting claim 21 as presented) under each claim’s broadest reasonable interpretation, and as such, would not meet either newly-added limitation of claims 1 or 21 as presented (1 or 19 as renumbered). Additionally, neither Murphy . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742